Per Curiam.
The conviction was erroneous, and must be reversed. Neither the complaint nor warrant contained enough to show that the special sessions were authorized to try the cause. If the charge intended was that of petit larceny, the value of the property taken ought to have been stated. (Powers v. The People, 4 Johns. Rep. 292.) At all events, the place where the offence arose should have appeared, that it might be seen whether in this respect the case was within the jurisdiction of the justices. (Vanderwerker v. The People, 5 Wendell, 530. Nares On Pen. Conv. *28240. Boscaw. On Conv. 18, 19. Hawk. P. C. b. 2, c. 25, §§ 34, 5. 1 Chit. Cr. Law, 41. Lenthal’s case, Cro. Eliz. 137. 1 Bulst. 205.)
Conviction reversed.